UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Suite 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: October 31 Date of reporting period: July 31, 2015 Item 1. Schedule of Investments. Otter Creek Long/Short Opportunity Fund SCHEDULE OF INVESTMENTS AT JULY 31, 2015 (Unaudited) Shares Fair Value COMMON STOCKS: 80.6% Agriculture: 7.4% Agrium, Inc. $ Calavo Growers, Inc. ** Limoneira Co. Aircraft & Parts: 2.3% B/E Aerospace, Inc. Apparel Retail: 1.3% Performance Sports Group Ltd. * Commercial Vehicle Component Manufacturers: 0.7% Accuride Corp. * Diversified Media: 3.5% Twenty-FirstCenturyFox,Inc. - Class B Entertainment Facilities: 3.2% SeaWorld Entertainment, Inc. Financial Services: 7.6% The Bank of New York Mellon Corp. ** MasterCard, Inc. - Class A Food & Beverage: 5.3% Anheuser-Busch InBev NV - ADR Molson Coors Brewing Co. - Class B ** Food Services: 2.1% Aramark Industrial Conglomerates: 2.2% General Electric Co. Integrated Oil & Gas: 1.3% Occidental Petroleum Corp. Internet Software & Services: 3.5% Google, Inc. - Class A * Investment Banking & Brokerage: 3.8% The Charles Schwab Corp. E*TRADE Financial Corp. * Life & Health Insurance: 2.2% MetLife, Inc. Mortgage Insurance: 4.2% MGIC Investment Corp. *,** Oil & Gas Exploration & Production: 0.9% Anadarko Petroleum Corp. Packaged Foods & Meats: 8.1% Lancaster Colony Corp. Mondelez International, Inc. - Class A Snyder's-Lance, Inc. Professional Services: 3.9% H&R Block, Inc. Property & Casualty Insurance: 2.1% Old Republic International Corp. ** Regional Banks: 6.8% Metro Bancorp, Inc. Seacoast Banking Corp. of Florida *,** State Bank Financial Corp. Specialty Chemicals: 5.3% Ashland, Inc. E.I. du Pont deNemours&Co. Monsanto Co. Transportation & Logistics: 0.9% Kirby Corp. * Utilities: 2.0% American Water Works Co., Inc. TOTAL COMMON STOCKS (Cost $91,941,140) REAL ESTATE INVESTMENT TRUSTS: 2.5% NorthStar Realty Finance Corp. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $3,409,004) Principal Fair Value CORPORATE BONDS: 0.4% Commercial Vehicle Component Manufacturers: 0.4% $ Accuride Corp. 9.500%, 8/1/2018 ** TOTAL CORPORATE BONDS (Cost $509,525) CONVERTIBLE BONDS: 0.2% Mortgage Insurance: 0.2% $ MGIC Investment Corp. 9.000%, 4/1/2063 (Acquired 01/03/2014 through 04/03/2014, Cost $235,154) ^,** TOTAL CONVERTIBLE BONDS (Cost $235,154) Shares Fair Value INVESTMENT COMPANIES: 0.9% SPDR Gold Shares * TOTAL INVESTMENT COMPANIES (Cost $1,159,543) OTHER SECURITIES: 3.1% Miscellaneous Call and Put Options: 3.1% TOTAL OTHER SECURITIES (Cost $4,581,313) TOTAL INVESTMENTS IN SECURITIES: 87.7% (Cost $101,835,679) Other Assets in Excess of Liabilities: 12.3% ** TOTAL NET ASSETS: 100.0% $ Percentages are stated as a percent of net assets. ^ Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified, institutional buyers.At July 31, 2015, the value of these securities amounted to $258,500 or 0.2% of net assets. * Non-income producing security. ** All or a portion of the shares have been committed as collateral for open securities sold short. ADR American Depositary Receipt Otter Creek Long/Short Opportunity Fund SCHEDULE OF SECURITIES SOLD SHORT AT JULY 31, 2015 (Unaudited) Shares Fair Value COMMON STOCKS: 40.5% Apparel, Accessories & Luxury Goods: 1.7% lululemon athletica, Inc. $ Automobile Manufacturers: 0.4% Tesla Motors, Inc. Automotive Parts: 2.6% Gentherm, Inc. Lear Corp. Computer Hardware: 1.4% Intel Corp. Construction & Engineering: 0.8% Dycom Industries, Inc. Construction & Farm Machinery & Heavy Trucks: 1.6% Caterpillar, Inc. Consumer Finance: 0.6% The Western Union Co. Education Services: 1.0% Bridgepoint Education, Inc. Entertainment Facilities: 0.1% Cinemark Holdings, Inc. Financial Services: 1.0% Financial Engines, Inc. Health Care Technology: 2.2% athenahealth, Inc. Cerner Corp. Homefurnishing Retail: 0.9% Restoration Hardware Holdings, Inc. Hotel & Motel Lodging: 0.7% La Quinta Holdings, Inc. Industrial Products & Materials: 0.9% WW Grainger, Inc. Internet Software & Services: 1.4% LinkedIn Corp. - Class A Zillow Group,Inc. - Class A Investment Banking & Brokerage: 2.6% Stifel Financial Corp. Investment Management: 3.1% Franklin Resources, Inc. Janus Capital Group, Inc. Santander Consumer USAHoldings, Inc. Life & Health Insurance: 0.6% China Life Insurance Co. Ltd. - ADR Medical Equipment: 1.8% Align Technology, Inc. Packaged Foods & Meats: 1.2% Flowers Foods, Inc. Research & Consulting Services: 3.3% The Advisory Board Co. FTI Consulting, Inc. Restaurants: 7.2% Brinker International, Inc. The Cheesecake Factory, Inc. Dave & Buster's Entertainment, Inc. Dunkin' Brands Group, Inc. Papa John's International, Inc. Texas Roadhouse, Inc. Semiconductors: 0.9% Skyworks Solutions, Inc. Transportation & Logistics: 2.5% C.H. Robinson Worldwide, Inc. XPO Logistics, Inc. TOTAL COMMON STOCKS (Proceeds $48,885,587) REAL ESTATE INVESTMENT TRUSTS: 0.9% Simon Property Group, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Proceeds $1,198,338) Total Securities Sold Short (Proceeds $50,083,925): 41.4% $ Percentages are stated as a percent of net assets. ADR American Depositary Receipt The cost basis of investments for federal income tax purposes at July 31, 2015 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end.For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report. Summary of Fair Value Exposure at July 31, 2015 (Unaudited) The Otter Creek Long/Short Opportunity Fund ("the Fund") utilizes various methods to measure the fair value of its investments on a recurring basis.U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: • Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of July 31, 2015. See the Schedule of Investments for the industry breakout. Description Level 1 Level 2 Level 3 Total Investments at fair value Common Stocks $ $
